DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: moving mechanism and control unit in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (JP Pub 2003-244403 (Pub Date: 8/29/2003)) in view of Kim (US Pub 2017/0187919).

Re claim 1: Nishio discloses an image reading apparatus comprising: 
a platen on which a document is set (e.g. the scanner contains a platen to place a document, which is disclosed in element 10 in figure 1 below and ¶ [36].); 

    PNG
    media_image1.png
    199
    422
    media_image1.png
    Greyscale

[0035]As shown in FIG. 1 and FIG. 2, the image reading apparatus includes a document table 10, a document cover (document cover) 11, and a reading scanner 12.[0036]The document table 10 is constituted by a transparent glass body such as platen glass, and a document D is placed thereon. The document cover 11 is provided so as to be openable and closable with respect to the document table 10, and covers the document D placed on the document table 10. The reading scanner 12 is placed on the document table 10 and reads the image information of the document D covered with the document cover 11.

a carriage including a first lamp and a second lamp (e.g. the carriage contains first and second lamps, which is disclosed in ¶ [37] and [38].); 

[0037]The reading scanner 12 is provided along the pair of guide shafts 21 and 21 so as to be movable in a sub-scanning direction indicated by an arrow Y and in a reverse direction of the lower surface of the document table 10. Specifically, a carriage 20 which is movable along a pair of guide shafts 21 and 21 is provided, and a 1 and 2 light source lamps 13 and 14, a 1 to 3 mirror 15 to 17, a lens 18, and a CCD unit (read element unit) 19 are mounted inside the carriage 20, respectively, in the carriage. 3 2. The carriage 20 reciprocates as a home position of the starting end side of the document table 10 on the upstream side in the sub-scanning direction on which the operation unit 24 is provided.[0038]The 1 and 2 light source lamps 13 and 14 mounted on the carriage 20 are light sources that irradiate the document D 

a moving mechanism (interpretation: includes a belt, pulleys and a moving motor used to move a scanner carriage, which is disclosed on page 6.  This interpretation will be used for this claim term hereinafter in the Office Action.) that moves the carriage in a sub-scanning direction from a side of the platen on a first side to a side of the platen on a second side in response to start of reading of the document, the sides being opposed to each other in the sub-scanning direction (e.g. the carriage moves in the sub-scanning direction from an initial side to another side along guide shafts, which are illustrated in figure 2 and described in ¶ [37] above, [43] and [44].); 

    PNG
    media_image2.png
    315
    326
    media_image2.png
    Greyscale



a line sensor that reads the document based on reflected lights of the first lamp and the second lamp (e.g. the document is read based on the different lights being illuminated when the carriage travels between the edges of the document, which is disclosed in ¶ [47] and [48].); and 

[0047]Therefore, in this case, when the size of the original document D is detected by reading a shadow appearing at an edge of the original document D and detecting the size of the original document D, a shadow is positively displayed. In order to make a shadow clearly appear at an edge of an original D, a light source lamp which is lit at the time of prescanning is either one of the 1 and 2 light source lamps 13 and 14, and a light source lamp which is turned on in the forward and backward directions is switched.[0048]Thus, it is possible to positively express shadows at both edges of the document D in the sub-scanning direction, and to 

a control unit (interpretation: a CPU that controls the operation of the MFP, which is disclosed on pages 3 and 4.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), wherein 
the first lamp and the second lamp are arranged in a row in the sub-scanning direction (e.g. as seen in figure 1 above, the lamps are arranged in a row in the Y or sub-scanning direction, which is described in ¶ [38] above.), 
the first lamp (element 13 in figure 1)
emits light toward the platen and the set document along a main scanning direction when the first lamp is turned on (e.g. as disclosed in ¶ [49] and [50], the light source (13) is emitted toward the platen and set document that is across the main scanning direction on the platen in order to detect the top edge from the home position to the second edge at the opposite end.), and 

[0049]FIGS. 3 (a) and 5 (b) show an operation state of the image reading apparatus in the forward scanning direction (the sub-scanning direction indicated by the arrow Y) during the pre-scan.[0050]In the forward direction, only the 1 light source lamp 13 located upstream of the reading position P is turned on, and the 2 light source lamp 14 located downstream is not turned on. In this lighting state, the carriage 20 moves in the sub-scanning 


    PNG
    media_image3.png
    361
    463
    media_image3.png
    Greyscale

is located on the second side as compared with positions of the second lamp and a read line of the line sensor in the sub-scanning direction (e.g. the light source (13) is located in a second side as compared to the light source (14) being located in the first position at a read line area underneath the page, which is illustrated in figure 3(a), 3(b) and disclosed in ¶ [50].), 
the second lamp (element (14) in figure 1 or 3(a or b) above)
emits light toward the platen and the set document along the main scanning direction when the second lamp is turned on (e.g. when the document is returning from the end of the document to the home position, the light source (13) is turned off and light source (14) is turned on.  In figure 4(a), the light source (14) emits light toward the 

[0051]On the other hand, FIG. 4 (a) and FIG. 4 (b) show an operation state of a return path (a direction indicated by an arrow Y ′ opposite to the sub scanning direction) during a pre-scan of the image reading apparatus.[0052]In the return path, only the 2 light source lamp 14 located on the downstream side of the reading position P is turned on, and the 1 light source lamp 13 positioned on the upstream side is not turned on. In this lighting state, from an end of the original platen 10 opposite to the home position side to an end of the home position side is moved in a direction indicated by an arrow Y ′ and scanned by the reading scanner 12. In such a lighting state, as shown in FIG. 3 a, a shadow is hardly developed at the rear end of the document D, and a shadow Q 2 is easily developed at the start end of the document D as shown in FIG. 3 b, as shown in FIG. b. *. The expressed shadow Q 2 is read into the CCD unit 19.

    PNG
    media_image4.png
    307
    389
    media_image4.png
    Greyscale



the control unit (e.g. a CPU described in ¶ [41].)

[0041]The CCD unit 19 outputs a light receiving signal corresponding to the amount of received light to a CPU (Central Processing Unit) (not shown) provided in the image reading apparatus. The CPU has an image processing function of analyzing the obtained image information, and also has a function as a control center in the image reading apparatus. In addition, in this embodiment, the present invention has the functions of the reading control unit, the irradiation control unit, and the size recognition unit of the present invention.

turns on any one of the first lamp and the second lamp during reading of one line (e.g. the first or second light are turned on depending on the first or initial scan or during a secondary scan starting at the opposite end of a document to the home position, which is disclosed in ¶ [50]-[52] above.), 
recognizes a position of a first-side edge based on first image data that is image data read when the first lamp is turned on (e.g. the first edge of a document can be recognized based on a particular light source (13) emitted towards a document at the start of the start of the document, which is disclosed in ¶ [47], [48] above and [46].), 

[0046]Incidentally, it is difficult to positively increase the shadows appearing on both edges of the original D in the main scanning direction because the CCD element is arranged in the main scanning direction and the light source is provided along 

recognizes a position of a second-side edge based on second image data that is image data read when the second lamp is turned on (e.g. the second edge at the bottom of the document is recognized by the other light (14) being emitted toward this end of the document and continually until the carriage reaches the home position, which is disclosed in ¶ [46]-[48] above.), and 
the first-side edge is an edge of the document on the first side out of edges opposed to each other in the sub-scanning direction (e.g. the first edge is considered the area where the shadow Q2 is located in figure 4(b) that is created by the illumination by the light source (14), which is disclosed in ¶ [51] and [52] above.), and 
the second-side edge is an edge of the document on the second side out of the edges opposed to each other in the sub-scanning direction (e.g. the second edge is considered the area where shadow Q1 is located in figure 3(b) that is created by the illumination by the light source (13), which is disclosed in ¶ [50] above.).  

However, Nishio fails to specifically teach the features of synthesizes the first image data and the second image data to generate job read image data that is image data used for a job.


Kim discloses synthesizes the first image data and the second image data to generate job read image data that is image data used for a job (e.g. the image acquired by the scanner can be output as a print job, which is disclosed in ¶ [111] and [114].  The invention discloses acquiring an image from the sensor when a first light is emitted toward a sheet and when a second light is emitted toward a sheet, which is disclosed in ¶ [205]-[209].  The invention discloses combining the images acquired from the different lighting together to create a single image, which is disclosed in ¶ [211] and [212].).

[0111] The storage unit 1205 may temporarily or non-temporarily store an image (R) generated by the image processor 1203 or store a variety of commands, data, or programs related to an operation of the image acquisition apparatus 1000. The storage unit 1205 may be implemented using a main storage device and an auxiliary storage device, wherein the main storage device and auxiliary storage device are implemented using at least one of a magnetic disk storage device, a magnetic tape storage device, and a semiconductor storage device, and in addition, it may also be implemented using a variety of media that can store data. The image (R) stored in the storage unit 1205 may be displayed on the display unit 1206 according to a predetermined setting or a user's selection, or may be stored in printing media through the printing unit 1207.

[0114] The printing unit 1207 may be configured to print the image (R) generated by the image processor 1203 on a print medium, e.g. a piece of printing paper to provide the image (R) to a user. The printing unit 1207 may print the image (R) generated by the image processor 1203 on the print medium by ejecting and radiating ink of minor liquid droplets in a desired position of the print medium and may print the image(R) generated by the image processor 1203 by supplying a toner to an 

[0205] The image sensor of the image acquisition apparatus may receive a light, which is radiated from the first light source and then reflected by the object, and then photograph the object by outputting an electrical signal according to the received light (s1322). 
[0206] The image acquisition apparatus may acquire an image signal about the first portion that is one portion of the object according to the imaging of the object (s 1323). The first portion of the object may include one end edge of the object disposed adjacent to the second light source, and a surrounding area thereof. In this case, the image acquisition apparatus may selectively acquire an image signal of the first portion among image signals about the entire of the object according to the operation of the image sensor that uses complementary metal-oxide semiconductors (CMOS), or the image acquisition apparatus may selectively acquire an image signal of the first portion among image signals about the entire of the object according to the imaging process of the processor of the image acquisition apparatus. 
[0207] When an image signal of the first portion is acquired, the first light source may be turned off and the second light source may be turned on (s1324). Accordingly, only the second light source may be allowed to radiate a light to the object. 
[0208] The image sensor of the image acquisition apparatus may receive a light, which is radiated from the second light source and then reflected by the object, and then photograph the object by outputting an electrical signal according to the received light (s1325). 
[0209] The image acquisition apparatus may acquire an image signal about of the second portion that is another portion of the object according to the imaging of the object (s1326). The second portion of the object may include one end edge of the object disposed adjacent to the first light source, and a surrounding area thereof. The second portion may have or may not have a portion overlapped with the first portion. 

[0211] When the image signal of the first portion and the image signal of the second portion are acquired, the image acquisition apparatus may combine the image signal of the first portion and the image signal of the second portion (s1327) so as to acquire a final image (s1328). 

[0212] According to an embodiment, the image acquisition apparatus may combine the image signal of the first portion and the image signal of the second portion by connecting an end edge of the image signal of the first portion to an end edge of the image signal of the second portion when there is no overlapped portion between the image signal of the first portion and the image signal of the second portion. According to another embodiment, the image acquisition apparatus may acquire a final image by coordinating and combining the image signal of the first portion and the image signal of the second portion when there is an overlapped portion between the image signal of the first portion and the image signal of the second portion. In addition, according to another embodiment, the image acquisition apparatus may acquire a final image by combining the image signal of the first portion and the image signal of the second portion by using a stitching method. In addition, the image acquisition apparatus may acquire a final image by combining the image signal of the first portion and the image signal of the second portion by using a variety of methods considered by a designer. 

Therefore, in view of Kim, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of synthesizes the first image data and the second image data to generate job read image data that is image data used for a job, incorporated in the device of Nishio, in order to acquire overlapped images or non-overlapping images using the combination of images from a sensor with different lighting, which allows for the capture of a high definition image (as stated in Kim ¶ [212] and [216]). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio, as modified by Kim, as applied to claim 1 above, and further in view of Yushiya (USP 6456748).
 
Re claim 2: The teachings of Nishio in view of Kim are disclosed above.
However, the combination above fails to specifically teach the features of the image reading apparatus according to claim 1, wherein the control unit 
in a case where the first lamp is turned on to read one line, turns on the second lamp during reading of a subsequent line, and 
in a case where the second lamp is turned on to read one line, turns on the first lamp during reading of a subsequent line.
However, this is well known in the art as evidenced by Yushiya.  Similar to the primary reference, Yushiya discloses scanning an image with multiple light sources (same field of endeavor or reasonably pertinent to the problem).      
Yushiya discloses wherein the control unit 
in a case where the first lamp is turned on to read one line, turns on the second lamp during reading of a subsequent line (e.g. the invention discloses turning on a light source for one scan line and a different light source for a different scan line, which is disclosed in col. 4, ll. 57-col. 5, ll. 3.), and 

(36)   In still another embodiment, there is provided an image reading system comprising plural light sources of mutually different light emission wavelengths, reading means for reading the image illuminated by the plural light source in the unit of a line thereby outputting image signal, and control means effecting control, in case of monochromatic image reading by the 

in a case where the second lamp is turned on to read one line, turns on the first lamp during reading of a subsequent line (e.g. as stated above, different lighting is turned on at a subsequent or different line than the previous light during a previous scan line, which is disclosed in col. 4, ll. 57-col. 5, ll. 3 above.).

Therefore, in view of Yushiya, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the control unit 
in a case where the first lamp is turned on to read one line, turns on the second lamp during reading of a subsequent line, and 
in a case where the second lamp is turned on to read one line, turns on the first lamp during reading of a subsequent line, incorporated in the device of Nishio, as modified by Kim, in order to alternate lights per scanline, which reduces the total time a light source is used (as stated in Yushiya col. 5, ll. 24-27).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio, as modified by Kim, as applied to claim 1 above, and further in view of Common Knowledge (output printing).

Re claim 5: The teachings of Nishio in view of Kim are disclosed above.

	However, Nishio fails to specifically teach the feature of rotates a document portion in the job read image data based on the recognized edge portion to correct a tilt of the document.  
	However, this is well known in the art as evidenced by Common Knowledge (original output).  Similar to the primary reference, Common Knowledge discloses shifting an image when scanned (same field of endeavor or reasonably pertinent to the problem).    
	Common Knowledge discloses of rotates a document portion in the job read image data based on the recognized edge portion to correct a tilt of the document (e.g. in scanner systems, the detection of the edges of a skewed document is critical in order to acquire an correctly upright image.  Once the edges are detected and compared to straight lines to align an image, the MFP can adjust the skewed image in order to print a straight image on a sheet.).
Therefore, in view of Common Knowledge, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of rotates a document portion in the job read image data based on the recognized edge portion to correct a tilt of the document, incorporated in the device of Nishio, as modified by Kim, .  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio, as modified by Kim, as applied to claim 1 above, and further in view of Yushiya (US Pub 2013/0070312).

Re claim 6: The teachings of Nishio in view of Kim are disclosed above.
However, the combination above fails to specifically teach the features of the image reading apparatus according to claim 1, wherein 
the first lamp and the second lamp include a white light source,  
the control unit generates the monochrome first image data, the monochrome second image data, and the monochrome job read image data.  
However, this is well known in the art as evidenced by Saiga.  Similar to the primary reference, Saiga discloses scanning a sheet with multiple light sources (same field of endeavor or reasonably pertinent to the problem).    
Saiga discloses wherein 
the first lamp and the second lamp include a white light source (e.g. the light sources (23) are white LEDs, which is disclosed in ¶ [23].), and

[0018] FIG. 3 is a diagram showing the basic construction of an image pickup apparatus equipped with a light guide and an illumination device according to an embodiment of the present invention. An integrated-type scanning optical system unit 107 (which will also be referred to as a "carriage" hereinafter) has an illumination device 103 that illuminates an original 101 

[0023] The light guide and the illumination device in this embodiment will be described in further detail. FIG. 2 is a sub-scanning sectional view of the illumination device 103 in this embodiment. The illumination device 103 includes an LED array composed of a plurality of light emitting elements or white LEDs 103 arranged along the main scanning direction, a light guide made up of a first light guide part S and a second light guide part T that are integrated together, and a base plate 103c. The same illumination devices 103 are arranged symmetrically with respect to a reading position on one side of the reading position and on the other side of the reading position respectively.
 
the control unit generates the monochrome first image data, the monochrome second image data, and the monochrome job read image data (e.g. with the previous reference disclosing determining the different edges with the shadow analysis of the upper and lower part on the page in ¶ [50]-[52] above in Nishio applied to the last three limitations in claim 1  above, the combination of that reference with this reference of scanning a page with white LEDS would result in a system that identifies both edges of the sheet and the overall image on the scanned sheet.  The scanning and production of the original is discussed in ¶ [21].)

[0021] In this apparatus, image information of the original read by the reading unit 105 is sent as an electrical signal to an image processing unit (not shown), where the electrical signal is processed by a specific image processing and then 

Therefore, in view of Saiga, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the first lamp and the second lamp include a white light source,  the control unit generates the monochrome first image data, the monochrome second image data, and the monochrome job read image data, incorporated in the device of Nishio, as modified by Kim, in order to utilize white light, which increases lighting efficiency in the MFP scanning process (as stated in Saiga ¶ [50]).  


Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Although the independent claim is disclosed, the following features below were not taught by any applied and/or cited prior art.

Re claim 3: The teachings of Nishio in view of Kim are disclosed above in the independent claim.  The following underlined aspects were not found in the applied and/or cited prior art: 
The image reading apparatus according to claim 1, wherein the control unit 

synthesizes the n-th main scanning line data and the (n+1)-th main scanning line data out of the alternately arranged main scanning line data to generate n-th synthetic line data, 
repeatedly generates the synthetic line data for all the arranged main scanning line data, 
uses image data in which the generated synthetic line data are arranged in order as the job read image data, and n is a positive integer.  


Re claim 4: The teachings of Nishio in view of Kim are disclosed above in the independent claim.  Since claim 4 depends on an objected claim 3, the following features are also objected:
The image reading apparatus according to claim 3, wherein, to generate the synthetic line data, the control unit uses an average value of pixel values of pixels at an identical position in the main scanning direction in the main scanning line data on two lines as a pixel value of a pixel at an identical position in the main scanning direction in the synthetic line data.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ehara discloses finding an interpolation image of a pixel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHAD DICKERSON/           Primary Examiner, Art Unit 2672